Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered on August 18, 1987, convicting defendant, upon a plea of guilty, of criminal sale of a controlled substance in the fourth degree (Penal Law § 220.34) and sentencing him to time served "together with five years’ probation”, unanimously affirmed.
The sentence of "time served” runs concurrently with the five-year period of probation by operation of law. (See, Penal Law § 60.01 [2] [d].) As thus clarified, we are unpersuaded that the sentence imposed was either unauthorized or excessive. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
*557Further, defendant was sentenced in accordance with his plea bargain and, "[h]aving received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Ross, J. P., Asch, Kassal, Wallach and Rubin, JJ.